DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group 1, Species A, subspecies I, in the reply filed on 1/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Although Applicant identifies claim 31 as reading on the elected species, claim 31 is drawn solely to Species D, because Species A (and B-C, as well) does not provide for a movable blocking member configured to block distribution of water vapour to a gas passage and vary a percentage of a water-vapour-permeable first compartment wall that is exposed to a gas flow; rather, Species A (and B-C) simply control binary access of air flow to the entirety/100% of a water-vapour-permeable first compartment wall, that is, air can either flow over all of the wall or not, and 100% of the wall is always exposed to the gas passage.
Claims 27 and 30-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2021.

Claim Objections
Claims 23 and 24 are objected to because of the following informalities:  
1. Claim 23, line 4, Applicant is requested to confirm that “humidification passage” was intended, rather than “dry gas passage”
2. Claim 24, line 5 should have a comma between “dry gas flow” and “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 24 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, line 2 recites “the plate directs a portion of gas.” A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP 2173.05(p).II. To address this rejection, Applicant could amend the claim to read “the plate is configured to direct
Claim 24, lines 1-2 recite “the flow is split”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, see MPEP configured to be split.”
Claim 28 recites the limitation "the humidifier passage" in line 2.  There is insufficient antecedent basis for this limitation in the claim. As best understood, for purposes of examination, the claim will be considered to read “the humidification passage.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a connection structure” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As understood from the specification in view of inlet 114, “a connection structure” is a tubular member.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 23-25, 28 and 29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cornish et al. (GB 1,104,585 A; hereinafter “Cornish”).
Regarding claim 21, Cornish discloses a respiratory treatment apparatus (Figure) comprising: 
a positive airway pressure device (ventilation machine) to provide a source of flow of air at positive to ambient (pg. 1, lines 19-20; per the standard function of a ventilator); 
a humidifier housing (comprising external casing 14) having a gas inlet (inlet 18) with a connection structure (see the Figure, where the inlet comprises a tubular member) for connecting to the source to receive sealably the flow of air at positive pressure from said source in use (inlet 18 is fully capable of being sealingly connected to the ventilator, as nothing would prevent such connection, and doing so would permit the intended function of the device with a ventilator per Cornish col. 1 without leakage) and a gas outlet (outlet 20) adapted to be connected to a gas conduit to deliver humidifier gas to a patient mask (face mask) (pg. 1, lines 70-71; where outlet 20 is fully capable of being connected to a gas conduit to deliver humidified gas to the face mask (e.g. when placing water in chamber 20, as nothing would prevent such use, and doing so would permit delivery of humidified gas in a standard manner)); 
a water distribution member (the walls of chamber 10) forming a volume for receiving liquid water fitted into the humidifier housing (Figure); 
a gas passage layer (comprising by-pass passage 30 and the upper space of chamber 10) between the gas inlet and the gas outlet (Figure), the gas passage layer configured to permit a gas flow to flow from the gas inlet to the gas outlet (Figure) (pg. 1, line 79-pg. 2, line 26), the water distribution member being configured and arranged to deliver water vapour to the gas passage layer (Figure) (pg. 1, lines 79-83; where chamber 10 is fully capable of being filled with water and thus performing this function, as there is nothing that precludes such use, such that it is configured and arranged as claimed); 
wherein: 
the gas passage layer is split to include a humidification passage (the upper space of chamber 10) and a dry gas passage (by-pass passage 30), 
an amount of the gas flow entering into the humidification passage and the dry gas passage is variable (pg. 1, line 79-pg. 2, line 26); and 
the water distribution member is configured to deliver water vapour to the humidification passage (Figure) (pg. 1, lines 79-83; where chamber 10 is fully capable of being filled with water and thus performing this function, as there is nothing that precludes such use, such that it is configured and arranged as claimed).
Regarding claim 23, Cornish discloses the respiratory treatment apparatus according to claim 21, wherein the humidification passage includes a valve (inlet valve 22) for varying the gas flow through the humidification passage and wherein the dry gas passage includes a valve (by-pass valve 28) for varying the gas flow through the humidification passage (Figure, pg. 1, line 79-pg. 2, line 26).  
Regarding claim 24, Cornish discloses the respiratory treatment apparatus according to claim 21, wherein during use the gas flow is split between the humidification passage and the dry gas passage such that a humidification flow added to a dry gas flow equals the gas flow (the amount of gas flowing into the inlet of Cornish is the same that flows out the outlet), wherein reducing the humidification flow increases the dry gas flow and increasing the humidification flow decreases the dry gas flow (flow can either go through chamber 10 or by-pass 30, so reducing the flow to one increases the flow to the other) wherein the gas flow enters the gas passage layer at a first humidity and exits the gas passage layer at a second higher humidity (Figure, pg. 1, line 79-pg. 2, line 26; where chamber 10 is fully capable .  
Regarding claim 25, Cornish discloses the respiratory treatment apparatus according to claim 21, wherein the dry gas passage includes a dry gas flow regulator (by-pass valve 28) and the humidification passage includes a humidification flow regulator (inlet valve 22), wherein the dry gas flow regulator and the humidification flow regulator are variable to vary a humidity level the gas flow at the gas outlet (Figure, pg. 1, line 79-pg. 2, line 26; where chamber 10 is fully capable of being filled with water and thus performing this function in the same manner as the vaporizable material disclosed by Cornish, as there is nothing that precludes such use.
Regarding claim 28, Cornish discloses the respiratory treatment apparatus according to claim 21, wherein a first compartment wall (e.g. any of the side walls of compartment 10) of the water distribution member forms a portion of the humidifier passage (Figure) and the humidifier housing (can be construed to include the walls forming by-pass 30) forms a separate portion of the dry gas passage (Figure).  
Regarding claim 29, Cornish discloses the respiratory treatment apparatus according to claim 21, wherein the humidifier housing is detachable from the positive airway pressure device (Figure; pg. 1, lines 19-21 in view of lines 68-70, where the inlet can be connected either to ambient or the ventilator, and thus is detachable from the ventilator).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cornish in view of Donofrio (US 3,349,766; hereinafter “Donofrio”).
Regarding claim 26, Cornish discloses the respiratory treatment apparatus to claim 25, but Cornish is silent regarding wherein the dry gas flow regulator is a butterfly valve and the humidification flow regulator is a separate butterfly valve. However, where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly, a by-pass gas flow regulator that is a butterfly valve (valve 60a) and an entrainment flow regulator that is a separate butterfly valve (valve 58a) (Fig. 3 in view of Fig. 2 and col. 3, lines 32-47). Therefore, it would have been obvious to an artisan at the time of invention to modify the valve arrangement of Cornish to include butterfly valves as taught by Donofrio, because such a modification would not materially affect the functioning of the system, and would employ simple valves to achieve the predictable results of ease of manufacturing and/or cost reduction and/or durability.	

Claims 21, 22, 24, 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lipscombe et al. (US 20030132535 A1; hereinafter “Lipscombe”) in view of Rabenau et al. (US 4,943,704; hereinafter “Rabenau”).
a respiratory treatment apparatus (breathable gas supply apparatus 20) (Fig. 1) comprising: 
a positive airway pressure device (flow generator 22) to provide a source of flow of air at positive to ambient (para [0062] in view of para [0002]); 
a humidifier housing (comprising upper body portion 42 and lower body portion 44) (e.g. Fig. 5) having a gas inlet (gas inlet 48) for connecting to the source to receive sealably the flow of air at positive pressure from said source in use (para [0062]; wherein inlet 48 is fully capable of being sealingly connected to the flow generator, as nothing would prevent such connection, and doing so would permit the intended function of the device without leakage) and a gas outlet (gas outlet 50) adapted to be connected to a gas conduit to deliver humidifier gas to a patient mask (paras [0002] and [0007]); 
a gas passage layer (comprising dry gas region 68 and wet gas region 70) between the gas inlet and the gas outlet (e.g. Fig. 5 in view of Fig. 1; para [0071]), the gas passage layer configured to permit a gas flow to flow from the gas inlet to the gas outlet (paras [0067-74]), the water distribution member being configured and arranged to deliver water vapour to the gas passage layer (e.g. Fig. 5; para [0074]); 
wherein: 
the gas passage layer is split to include a humidification passage (wet gas region 70) and a dry gas passage (dry gas region 68) (e.g. Fig. 5), 
an amount of the gas flow entering into the humidification passage and the dry gas passage is variable (paras [0069-74); and 
the water distribution member is configured to deliver water vapour to the humidification passage (e.g. Fig. 5; para [0074]).
Lipscombe is silent regarding the inlet having a connection structure as disclosed by the instant specification, i.e. a tubular member. However, Rabenau demonstrates that it was well known in the respiratory humidifier at the time of invention for a humidifier inlet (opening at the end of nipple 22b) to include a connection structure as disclosed by the instant specification, i.e. a tubular member (nipple 22b) (see e.g. Fig. 4). Therefore, it would have been obvious to an artisan at the time of invention to modify the inlet of Lipscombe to include a connection structure as instantly disclosed and as taught by Rabenau, in order to provide the inlet with a standard means to connecting to tubing/a flow generator to achieve the expected result of allowing the humidifier to be connected to any standard tubing/flow generator.
Since Lipscombe only discloses placing water directly into lower body portion 44 (para [0071]), Lipscombe is silent regarding a water distribution member forming a volume for receiving liquid water fitted into the humidifier housing. However, Rabenau teaches that that it was known in the respiratory humidifier at the time of invention for water to either be placed directly in a humidifier chamber (e.g. the chamber within structure 26 of Fig. 4), or for a humidifier to include a water distribution member (pouch 142) forming a volume for receiving liquid water fitted into the humidifier housing (structure 126 and/or cover 122) (Fig. 6; col. 4, lines 21-58). Therefore, it would have been obvious to an artisan at the time of invention to modify the humidifier of Lipscombe to include a water distribution member forming a volume for receiving liquid water fitted into the humidifier housing as taught by Rabenau, in order to provide 
Regarding claim 22, Lipscombe in view of Rabenau teaches the respiratory treatment apparatus according to claim 21, wherein Lipscombe further discloses wherein a plate (plate 62) separates the humidification passage from the dry gas passage (e.g. Fig. 5), wherein the plate directs a portion of gas from the gas flow away from the humidification passage and into the dry gas passage (e.g. when the plate is positioned as shown in Fig. 11; para [0074]).
Regarding claim 24, Lipscombe in view of Rabenau teaches the respiratory treatment apparatus according to claim 21, wherein Lipscombe further discloses wherein during use the gas flow is split between the humidification passage and the dry gas passage (e.g. when the plate of Fig. 5 is positioned as shown in Fig. 11) such that a humidification flow added to a dry gas flow equals the gas flow (the amount of gas flowing into the inlet of Lipscombe is the same that flows out the outlet), wherein reducing the humidification flow increases the dry gas flow and increasing the humidification flow decreases the dry gas flow (as the plate is moved up, more flow goes to the humidification passage rather than the dry passage, and vice versa when the plate is moved down) wherein the gas flow enters the gas passage layer at a first humidity and exits the gas passage layer at a second higher humidity (para [0074]).
Regarding claim 28, Lipscombe in view of Rabenau teaches the respiratory treatment apparatus according to claim 21, wherein Lipscombe as modified by wherein a first compartment wall of the water distribution member (i.e. filter 140) (Rabenau Fig. 6)  forms a portion of the humidifier passage (when placed in portion 44 of the humidifier of e.g. Lipscombe, the top wall of the pouch, i.e. filter 140, forms the bottom of the humidifier passage) and the humidifier housing (portion 42) forms a separate portion of the dry gas passage (i.e. the top and side walls thereof, see e.g. Lispcombe Fig. 5).  
Regarding claim 29, Lipscombe in view of Rabenau teaches the respiratory treatment apparatus according to claim 21, wherein Lipscombe further discloses wherein the humidifier housing is detachable from the positive airway pressure device (e.g. Fig.1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references that could be applied under 35 USC 102 to at least claim 21: Caparrelli (US 3,215,140); Heidbrink (US 2,085,155). Additional bypass humidifier references that could be modified to include a water distribution member fitted into the humidifier housing (similar to the modification of Lipscombe above) to reject at least claim 21 under 35 USC 103: Heath (US 4,014,382); Seakins et al. (US 2001/0050080 A1; Fig. 6). Additional references that could be modified to include a bypass/split gas passage layer and thus render obvious at least claim 21 under 35 USC 103: LaTorraca (US 4,921,642); Miller (US 4,753,758 or US 4,657,713). Additional references teaching valve arrangements for bypass circuits: Alston et al. (US et al. (US 5,539,854); Fabian et al. (US 2,941,528); Breiling (US 3,588,057); Mayer (US 2008/0141793 A1); Kwok (US 2008/0302362 A1); Rist (US 2006/0107947 A1); Lurie et al. (US 6,062,219); Smith et al. (US 4,657,710); Drager (GB 923,992 A); Jones (GB 961,503 A); Daniels (GB 816,874 A); Blease et al. (GB 519,203 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785